DETAILED ACTION
	Receipt of Applicant’s Amendment, filed November 14, 2022 is acknowledged.  
Claims 1, 7, 8, 11, 15, and 16 were amended.
Claims 9 and 10 where canceled.
Claims 17 and 18 were newly added
Claims 1-8, 11-18 are pending in this office action.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-7, 11-15, 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rodriguez [2012/0042251] in view of Prahlad [2012/0059797], Yamada [JP2007-166507] (listed citations are to the machine translation provided), and Atchison [2006/0195465].

With regard to claim 1 Rodriguez teaches A method of managing assets in a movie during production, comprising: 
	importing new material as the content in a storyboard (Rodriguez, ¶207 “the storyboard tool can store the document on local or remote storage for subsequent access”) in a first file with a name as clip 1-1 (Rodriguez, Figure 2, see “Clip 1-1” through “Clip 1-9” in section 295) into a first folder as the first folder in a hierarchical folder structure (Rodriguez, Figure 2, see “Folder”, and “Storyboards” in section 295; ¶99 “display a different organization structure (e.g., hierarchical structure such as a folder)”) of a data storage system as the local or remote storage (Rodriguez, ¶207); 
	sending the new material (Rodriguez, ¶225 “data retrieved from the set of data storages 2935”) to an editorial system (Rodriguez, ¶225 “Editing module 2920”) …;
…; 
	creating an …third file with the name in a third folder as a third folder in a hierarchical structure (Rodriguez, Figure 2, see “Folder”, and “Storyboards” in section 295; ¶99 “display a different organization structure (e.g., hierarchical structure such as a folder)”) of the data storage system as the local or remote storage (Rodriguez, ¶207) … the new material is sent to the editorial system (Rodriguez, ¶225 “data retrieved from the set of data storages 2935”); 
	… importing (Rodriguez, ¶207 “the storyboard tool can store the document on local or remote storage for subsequent access”), sending (Rodriguez, ¶225 “data retrieved from the set of data storages 2935”), …, and creating (Rodriguez, Figure 2, see “Folder”, and “Storyboards” in section 295; ¶99 “display a different organization structure (e.g., hierarchical structure such as a folder)”), to generate a first set of files as a first set of files identified as clip 1-# (Rodriguez, Figure 2, see “Clip 1-1” through “Clip 1-9” in section 295) in the first folder as the first folder in a hierarchical folder structure (Rodriguez, Figure 2, see “Folder”, and “Storyboards” in section 295; ¶99 “display a different organization structure (e.g., hierarchical structure such as a folder)”), a second set of files as a second set of files identified as clip 2-# (Rodriguez, Figure 2, see “Clip 1-1” through “Clip 1-9” in section 295) in the second folder as a second folder in a hierarchical structure (Rodriguez, Figure 2, see “Folder”, and “Storyboards” in section 295; ¶99 “display a different organization structure (e.g., hierarchical structure such as a folder)”; Figure 9A see Clip 2-1 through 2-6 which are displayed in a “Library 2” folder in the bottom left of element 910), and a third set of files as a third set of files identified as clip 3-# (Rodriguez, Figure 2, see “Clip 1-1” through “Clip 1-9” in section 295; Figure 9A see element 905 which depicts example clips 4-1, 4-3, 2-2, 2-3, and 4-2) in the third folder as a third folder in a hierarchical structure (Rodriguez, Figure 2, see “Folder”, and “Storyboards” in section 295; ¶99 “display a different organization structure (e.g., hierarchical structure such as a folder)”), 
	wherein the first set of files as a first set of files identified as clip 1-# (Rodriguez, Figure 2, see “Clip 1-1” through “Clip 1-9” in section 295) has corresponding first set of names as the names displayed for the clips (Rodriguez, Figure 2, see “Clip 1-1” through “Clip 1-9” in section 295), and the first set of files as a first set of files identified as clip 1-# (Rodriguez, Figure 2, see “Clip 1-1” through “Clip 1-9” in section 295) includes the first file as Clip 1-1 (Id),
wherein the second set of files has corresponding second set of names as a second set of files identified as clip 2-# (Rodriguez, Figure 2, see “Clip 1-1” through “Clip 1-9” in section 295), and the second set of files includes the second file as a file 2-1 (Figure 9A, See clip 2-1 within 910),
wherein the third set of files has corresponding third set of names as a third set of files identified as clip 3-# (Rodriguez, Figure 2, see “Clip 1-1” through “Clip 1-9” in section 295; Figure 9A see element 905 which depicts example clips 4-1, 4-3, 2-2, 2-3, and 4-2), and the third set of files includes the third file as a file named 3-1 or 4-1 (Figure 9A 905 see clip 4-1),
… the first set of names as the names displayed for the clips (Rodriguez, Figure 2, see “Clip 1-1” through “Clip 1-9” in section 295) with the third set of names as a third set of files identified as clip 3-# (Rodriguez, Figure 2, see “Clip 1-1” through “Clip 1-9” in section 295; Figure 9A see element 905 which depicts example clips 4-1, 4-3, 2-2, 2-3, and 4-2);
	…from the first set of names as the names displayed for the clips (Rodriguez, Figure 2, see “Clip 1-1” through “Clip 1-9” in section 295) … third set of names as a third set of files identified as clip 3-# (Rodriguez, Figure 2, see “Clip 1-1” through “Clip 1-9” in section 295; Figure 9A see element 905 which depicts example clips 4-1, 4-3, 2-2, 2-3, and 4-2), …; and
	… the second set of names of the second set of files as a second set of files identified as clip 2-# (Rodriguez, Figure 2, see “Clip 1-1” through “Clip 1-9” in section 295) in the second folder as a second folder in a hierarchical structure (Rodriguez, Figure 2, see “Folder”, and “Storyboards” in section 295; ¶99 “display a different organization structure (e.g., hierarchical structure such as a folder)”; Figure 9A see Clip 2-1 through 2-6 which are displayed in a “Library 2” folder in the bottom left of element 910), and … the second set of files as a second set of files identified as clip 2-# (Rodriguez, Figure 2, see “Clip 1-1” through “Clip 1-9” in section 295) of the second folder  as a second folder in a hierarchical structure (Rodriguez, Figure 2, see “Folder”, and “Storyboards” in section 295; ¶99 “display a different organization structure (e.g., hierarchical structure such as a folder)”; Figure 9A see Clip 2-1 through 2-6 which are displayed in a “Library 2” folder in the bottom left of element 910) … the first set of names as the names displayed for the clips (Rodriguez, Figure 2, see “Clip 1-1” through “Clip 1-9” in section 295) in the first folder as the first folder in a hierarchical folder structure (Rodriguez, Figure 2, see “Folder”, and “Storyboards” in section 295; ¶99 “display a different organization structure (e.g., hierarchical structure such as a folder)”) and the third set of names as a third set of files identified as clip 3-# (Rodriguez, Figure 2, see “Clip 1-1” through “Clip 1-9” in section 295; Figure 9A see element 905 which depicts example clips 4-1, 4-3, 2-2, 2-3, and 4-2) in the third folder as a third folder in a hierarchical structure (Rodriguez, Figure 2, see “Folder”, and “Storyboards” in section 295; ¶99 “display a different organization structure (e.g., hierarchical structure such as a folder)”).

	Rodriguez does not explicitly teach the materials are sent at some predetermined intervals; moving the new material into a second folder of the data storage system after the new material is sent to the editorial system; creating an empty third file with the name in a … folder of the data storage system after the new material is sent to the editorial system; repeating importing, sending, moving, and creating.
Prahlad teaches sending the new material to an editorial system (Prahlad, ¶48 “a data migrator copies data to secondary storage”) at some predetermined intervals (Prahlad, ¶30 “produce electronic data that is periodically stored”); 
	moving the new material (Prahlad, ¶48 “a data migrator copies data to a secondary storage (Step 304)”; ¶54 “the secondary_storage location is the location to which the file is archived, and the archivefile is the name of the file stored in the secondary location”) into a second folder as the secondary_storage location (Id) of the data storage system after the new material is sent to the editorial system (Prahlad, ¶30 “periodically stored”; ¶48 “when a network device sends a write request for writing a data to the NAS device”); 
	creating an empty third file (Prahlad, ¶30 “the data migrator may also store a stub file”) with the name (Prahlad, ¶20 “the stub file may be named the same as the data that was stored in the first location before archiving”) in a … folder (Prahlad, ¶48 “store a stub file at the original file location”) of the data storage system after the new material is sent to the editorial system (Prahlad, ¶30 “after a data migrator copies data to secondary storage (step 304) the data migrator may store a stub file at the original file location”); 
	repeating importing, sending, moving, and creating (Prahlad, ¶30 “produce electronic data that is periodically stored”),…
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was made to have implemented the software device taught by Rodriguez upon the NAS hardware structure taught by Prahlad as it yields the predictable results of providing a specialized file server network capable of performing the storage functionality necessary for the software taught by Rodriguez to operate. 
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have tried creating the stub file as taught by Prahlad in a folder as taught by Rodriguez as it provides a predictable means of storing the file within the folder structure.  One of ordinary skill in the art would recognize the benefit of storing the stub files in a stub folder, separate from the original or copied files, as yielding the predictable results of facilitating file organization.

Rodriguez does not explicitly teach comparing the first set of names with the third set of names; identifying a set of delta names from the first set of names which does not match third set of names, wherein the set of files corresponding to the set of delta names is identified as new materials that have not yet been sent to the editorial system.
Yamada teaches comparing the first set of names (Yamada, ¶28 “comparison with the data file name in the congruous individual folders”) with the third set of names (Yamada, ¶28 “the data file name in a removable memory is performed (S304)”);
	identifying a set of delta names as the matching file names (Yamada, ¶28 “if there is no file in the personal folder and the file name matches the file name of the file in the removable memory, it is determined that a new file is present in the personal folder, and the file is copied to the removable memory”) from the first set of names as the data file names in the congruous individual folders (¶28) which does not match as there is no file that matches (Yamada, ¶28 “If there is no file in the personal folder and the file name matches the file name of the file in the removable memory”) third set of names as the name of the files in the removable memory (Id), wherein the set of files corresponding to the set of delta names is identified as new materials that have not yet been sent to the editorial system (Yamada, ¶28 “it is determined that a new file is present in the personal folder, and the file is copied to the removable memory”);…
Within the system taught by the proposed combination there is a need for the system to be able to periodically identify which files need to be migrated (Prahlad, ¶36).  It would have been obvious to one of ordinary skill in the art to which said subject matter pertains at the time the invention was made to have implemented the proposed device to have identified files needing to be migrated using the comparison techniques taught by Yamada as it yields the predictable results of identifying files which do not exist in the removable memory, and thus have not been migrated yet.

Rodrguez does not explicitly teach renaming the second set of names of the second set of files in the second folder, and moving the second set of files of the second folder to new locations without having any impact on application workflow including the comparison and the identification of the first set of names in the first folder and the third set of names in the third folder.
Atchison teaches renaming the second set of names of the second set of files in the second folder (Atchison, ¶48 “Input the new name and extension”; ¶45 “To move, copy, and/or rename a selected electronic file, the user again accesses the move/rename file GUI 1900 and selects and clicks on a source folder and/or subfolder… from the displayed list of directory folders and subfolders”), and moving the second set of files of the second folder to new locations (Atchison, ¶46 “Select the destination folder for the selected electronic file (or subfolder) to be moved or copied to”; ¶50 “Click on the ‘rename/Move’ button 2020 to execute renaming and/or moving the source file”; ¶50).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was made to have implemented the proposed combination to enable known file functions such as delete, rename, and copy as taught by Atchison as it yields the predictable results of providing a means of enabling users to perform said functions.  Please note that such functions would be expected functionality provided by any file system within the field of art.  The techniques taught by Atchison provide a means of modifying the GUI taught by Rodriguez to provide the UI necessary to enable the user to perform the taught functions.  Within the proposed combination, the techniques renaming and moving taught by Atchison may be used to achieve the Save-as operation disclosed by Prahlad.

The proposed combination further teaches renaming the second set of names of the second set of files in the second folder (Atchison, ¶48 “Input the new name and extension”; ¶45 “To move, copy, and/or rename a selected electronic file, the user again accesses the move/rename file GUI 1900 and selects and clicks on a source folder and/or subfolder… from the displayed list of directory folders and subfolders”), and moving the second set of files as performing a save-as operation by moving and renaming the file (Atchison, ¶46 “Select the destination folder for the selected electronic file (or subfolder) to be moved or copied to”; ¶50 “Click on the ‘rename/Move’ button 2020 to execute renaming and/or moving the source file”; Prahlad, ¶50 “a save-as operation to store the file in a new location”) of the second folder (Prahlad, ¶54 “the secondary_storage locations”) to new locations as the destination folders (Atchison, ¶46 “select the destination folder”; Prahlad, ¶50 “new location”) without having any impact on application workflow (One of ordinary skill in the art would recognize this is an inherent property achieved by the secondary storage locations (i.e. second folder) and destination folder (i.e. new locations) being separate from the first folder and the third folder.  Paragraph [0015] of the specification recites “The significance of having folder B is that those files that have been imported can be renamed or moved to a new location by the editor without having an impact on the applications workflow” explicitly stating that it is the existence of the separate folder which archives the ability to modify the files without having an impact on workflow) including the comparison (Yamada, ¶28 “comparison with the data file name in the congruous individual folders”) and the identification of the first set of names in the first folder as the files in the personal folder (Yamada, ¶28 “if there is no file in the personal folder and the file name matches the file name of the file in the removable memory, it is determined that a new file is present in the personal folder, and the file is copied to the removable memory”) and the third set of names in the third folder as the file names of the files in the removable memory (Id).

With regard to claim 2 the proposed combination further teaches receiving the new material from a storyboard of the movie (Rodriguez, ¶50 “a storyboard representation of a set of media clips forming a composite presentation in the media editing application… examples of such content include picture data, audio data, video data”).  

With regard to claim 3 the proposed combination further teaches wherein the new material comprises an updated sequence (Rodriguez, ¶114 “one thumbnail image 730 is selected and moved to rearrange the storyboard sequence 760”) of shots of the storyboard (Rodriguez, ¶81 “the browser 295 includes a folder structure for organizing a list of video clips along with metadata (e.g. time code information for start and end time of respective clips)”; ¶208 “The document 2650 reflects the sequence of media clips 2640 and the storyboard representation of the storyboard display area 275 from the first stage 2610”).  

With regard to claims 4 and 13 the proposed combination further teaches wherein sending the new material to the editorial system comprises 
publishing the updated sequence of shots to the editorial system (Rodriguez, ¶207 “to output a sequence storyboard”; ¶209 “sharing a storyboard representation over a network”).  

With regard to claim 5 the proposed combination further teaches creating a source folder in an editing application to indicate the new material which comprises an updated sequence of shots of a storyboard of the movie as sequence 14 is a newly created sequence stored in a newly created folder displayed in the UI containing an updated sequence of shots (Rodriguez, Figure 6, see 630 which shows new sequence 14; ¶106).  

With regard to claim 6 the proposed combination further teaches wherein the source folder comprises 
metadata that was sent along with the new material as the folder structure of the organized list (Rodriguez, ¶81 “the browser 295 includes a folder structure for organizing a list of video clips along with metadata (e.g. time code information for start and end times of respective clips)”), 
wherein the metadata describes various attributes of the new material including dialogues for the updated sequence of shots of the storyboard of the movie (Rodriguez, ¶12 “The metadata of some embodiments includes text data that describes the associated clip for the thumbnail”; ¶50 “Examples of such content include… audio data… text data”; ¶73 “the media library 220 can include audio clips, video clips, text overlays”).  

With regard to claims 7 and 15 the proposed combination further teaches 
deleting empty files in the third set of files in the third folder as the user using the displayed list to identifying the third file and clicking to delete it (Atchison, ¶36 “a template 950 for deleting an electronic file… the administrative GUI 900 is presented with a delete template 950 that identifies a list of folders and/or subfolders of the document repository.  The user may then select a folder to delete files from by clicking on a folder name…. the user may delete one or more electronic files.  For example, Fig. 10 illustrates a list of electronic files in the selected folder and/or subfolder955.  The user may then click or otherwise select one or more of the electronic files 1010 for deletion”) and republish the sequence of shots (Rodriguez, ¶207 “to output a sequence storyboard”; ¶209 “sharing a storyboard representation over a network”) when re-generation is required as when the periodic check is run, any data not identified as being migrated will be migrated (Prahlad, ¶30 “produce electronic data that is periodically stored”),
wherein the empty files (Prahlad, ¶30 “the data migrator may also store a stub file”) corresponds as the stub files are the third set of files, to a set of files in the third set of files as a third set of files identified as clip 3-# (Rodriguez, Figure 2, see “Clip 1-1” through “Clip 1-9” in section 295; Figure 9A see element 905 which depicts example clips 4-1, 4-3, 2-2, 2-3, and 4-2) which does not correspond to the set of delta names as the matching file names for non-existing files (Yamada, ¶28 “if there is no file in the personal folder and the file name matches the file name of the file in the removable memory, it is determined that a new file is present in the personal folder, and the file is copied to the removable memory”).  

With regard to claim 11 Rodriguez teaches A non-transitory storage medium storing a computer program to manage assets during production of a movie, the computer program comprising executable instructions that cause a computer to: 
import new material as the content in a storyboard (Rodriguez, ¶207 “the storyboard tool can store the document on local or remote storage for subsequent access”) in a first file with a name as clip 1-1 (Rodriguez, Figure 2, see “Clip 1-1” through “Clip 1-9” in section 295) into a first folder as the first folder in a hierarchical folder structure (Rodriguez, Figure 2, see “Folder”, and “Storyboards” in section 295; ¶99 “display a different organization structure (e.g., hierarchical structure such as a folder)”) of a data storage system as the local or remote storage (Rodriguez, ¶207); 
	send the new material (Rodriguez, ¶225 “data retrieved from the set of data storages 2935”) to an editorial system (Rodriguez, ¶225 “Editing module 2920”) …;
…; 
	create an …third file with the name in a third folder as a third folder in a hierarchical structure (Rodriguez, Figure 2, see “Folder”, and “Storyboards” in section 295; ¶99 “display a different organization structure (e.g., hierarchical structure such as a folder)”) of the data storage system as the local or remote storage (Rodriguez, ¶207) … the new material is sent to the editorial system (Rodriguez, ¶225 “data retrieved from the set of data storages 2935”); 
	… import (Rodriguez, ¶207 “the storyboard tool can store the document on local or remote storage for subsequent access”), send (Rodriguez, ¶225 “data retrieved from the set of data storages 2935”), …, and create (Rodriguez, Figure 2, see “Folder”, and “Storyboards” in section 295; ¶99 “display a different organization structure (e.g., hierarchical structure such as a folder)”), to generate a first set of files as a first set of files identified as clip 1-# (Rodriguez, Figure 2, see “Clip 1-1” through “Clip 1-9” in section 295) in the first folder as the first folder in a hierarchical folder structure (Rodriguez, Figure 2, see “Folder”, and “Storyboards” in section 295; ¶99 “display a different organization structure (e.g., hierarchical structure such as a folder)”), a second set of files as a second set of files identified as clip 2-# (Rodriguez, Figure 2, see “Clip 1-1” through “Clip 1-9” in section 295) in the second folder as a second folder in a hierarchical structure (Rodriguez, Figure 2, see “Folder”, and “Storyboards” in section 295; ¶99 “display a different organization structure (e.g., hierarchical structure such as a folder)”; Figure 9A see Clip 2-1 through 2-6 which are displayed in a “Library 2” folder in the bottom left of element 910), and a third set of files as a third set of files identified as clip 3-# (Rodriguez, Figure 2, see “Clip 1-1” through “Clip 1-9” in section 295; Figure 9A see element 905 which depicts example clips 4-1, 4-3, 2-2, 2-3, and 4-2) in the third folder as a third folder in a hierarchical structure (Rodriguez, Figure 2, see “Folder”, and “Storyboards” in section 295; ¶99 “display a different organization structure (e.g., hierarchical structure such as a folder)”), 
	wherein the first set of files as a first set of files identified as clip 1-# (Rodriguez, Figure 2, see “Clip 1-1” through “Clip 1-9” in section 295) has corresponding first set of names as the names displayed for the clips (Rodriguez, Figure 2, see “Clip 1-1” through “Clip 1-9” in section 295), and the first set of files as a first set of files identified as clip 1-# (Rodriguez, Figure 2, see “Clip 1-1” through “Clip 1-9” in section 295) includes the first file as Clip 1-1 (Id),
wherein the second set of files has corresponding second set of names as a second set of files identified as clip 2-# (Rodriguez, Figure 2, see “Clip 1-1” through “Clip 1-9” in section 295), and the second set of files includes the second file as a file 2-1 (Figure 9A, See clip 2-1 within 910),
wherein the third set of files has corresponding third set of names as a third set of files identified as clip 3-# (Rodriguez, Figure 2, see “Clip 1-1” through “Clip 1-9” in section 295; Figure 9A see element 905 which depicts example clips 4-1, 4-3, 2-2, 2-3, and 4-2), and the third set of files includes the third file as a file named 3-1 or 4-1 (Figure 9A 905 see clip 4-1),
… the first set of names as the names displayed for the clips (Rodriguez, Figure 2, see “Clip 1-1” through “Clip 1-9” in section 295) with the third set of names as a third set of files identified as clip 3-# (Rodriguez, Figure 2, see “Clip 1-1” through “Clip 1-9” in section 295; Figure 9A see element 905 which depicts example clips 4-1, 4-3, 2-2, 2-3, and 4-2);
… from the first set of names as the names displayed for the clips (Rodriguez, Figure 2, see “Clip 1-1” through “Clip 1-9” in section 295) … third set of names as a third set of files identified as clip 3-# (Rodriguez, Figure 2, see “Clip 1-1” through “Clip 1-9” in section 295; Figure 9A see element 905 which depicts example clips 4-1, 4-3, 2-2, 2-3, and 4-2), …; and
	… the second set of names of the second set of files as a second set of files identified as clip 2-# (Rodriguez, Figure 2, see “Clip 1-1” through “Clip 1-9” in section 295) in the second folder as a second folder in a hierarchical structure (Rodriguez, Figure 2, see “Folder”, and “Storyboards” in section 295; ¶99 “display a different organization structure (e.g., hierarchical structure such as a folder)”; Figure 9A see Clip 2-1 through 2-6 which are displayed in a “Library 2” folder in the bottom left of element 910), and … the second set of files as a second set of files identified as clip 2-# (Rodriguez, Figure 2, see “Clip 1-1” through “Clip 1-9” in section 295) of the second folder  as a second folder in a hierarchical structure (Rodriguez, Figure 2, see “Folder”, and “Storyboards” in section 295; ¶99 “display a different organization structure (e.g., hierarchical structure such as a folder)”; Figure 9A see Clip 2-1 through 2-6 which are displayed in a “Library 2” folder in the bottom left of element 910) …the first set of names as the names displayed for the clips (Rodriguez, Figure 2, see “Clip 1-1” through “Clip 1-9” in section 295) in the first folder as the first folder in a hierarchical folder structure (Rodriguez, Figure 2, see “Folder”, and “Storyboards” in section 295; ¶99 “display a different organization structure (e.g., hierarchical structure such as a folder)”) and the third set of names as a third set of files identified as clip 3-# (Rodriguez, Figure 2, see “Clip 1-1” through “Clip 1-9” in section 295; Figure 9A see element 905 which depicts example clips 4-1, 4-3, 2-2, 2-3, and 4-2) in the third folder as a third folder in a hierarchical structure (Rodriguez, Figure 2, see “Folder”, and “Storyboards” in section 295; ¶99 “display a different organization structure (e.g., hierarchical structure such as a folder)”).

	Rodriguez does not explicitly teach the materials are sent at some predetermined intervals; move the new material into a second folder of the data storage system after the new material is sent to the editorial system; creating an empty third file with the name in a … folder of the data storage system after the new material is sent to the editorial system; repeat import, send, move, and create.
Prahlad teaches send the new material to an editorial system (Prahlad, ¶48 “a data migrator copies data to secondary storage”) at some predetermined intervals (Prahlad, ¶30 “produce electronic data that is periodically stored”); 
	move the new material (Prahlad, ¶48 “a data migrator copies data to a secondary storage (Step 304)”; ¶54 “the secondary_storage location is the location to which the file is archived, and the archivefile is the name of the file stored in the secondary location”) into a second folder as the secondary_storage location (Id) of the data storage system after the new material is sent to the editorial system (Prahlad, ¶30 “periodically stored”; ¶48 “when a network device sends a write request for writing a data to the NAS device”); 
	create an empty third file (Prahlad, ¶30 “the data migrator may also store a stub file”) with the name (Prahlad, ¶20 “the stub file may be named the same as the data that was stored in the first location before archiving”) in a … folder (Prahlad, ¶48 “store a stub file at the original file location”) of the data storage system after the new material is sent to the editorial system (Prahlad, ¶30 “after a data migrator copies data to secondary storage (step 304) the data migrator may store a stub file at the original file location”); 
	repeat import, send, move, and create (Prahlad, ¶30 “produce electronic data that is periodically stored”),…
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was made to have implemented the software device taught by Rodriguez upon the NAS hardware structure taught by Prahlad as it yields the predictable results of providing a specialized file server network capable of performing the storage functionality necessary for the software taught by Rodriguez to operate. 
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have tried creating the stub file as taught by Prahlad in a folder as taught by Rodriguez as it provides a predictable means of storing the file within the folder structure.  One of ordinary skill in the art would recognize the benefit of storing the stub files in a stub folder, separate from the original or copied files, as yielding the predictable results of facilitating file organization.

Rodriguez does not explicitly teach compare the first set of names with the third set of names; identify a set of delta names from the first set of names which does not match third set of names, wherein the set of files corresponding to the set of delta names is identified as new materials that have not yet been sent to the editorial system.
Yamada teaches compare the first set of names (Yamada, ¶28 “comparison with the data file name in the congruous individual folders”) with the third set of names (Yamada, ¶28 “the data file name in a removable memory is performed (S304)”);
	identify a set of delta names as the matching file names (Yamada, ¶28 “if there is no file in the personal folder and the file name matches the file name of the file in the removable memory, it is determined that a new file is present in the personal folder, and the file is copied to the removable memory”) from the first set of names as the data file names in the congruous individual folders (¶28) which does not match as there is no file that matches (Yamada, ¶28 “If there is no file in the personal folder and the file name matches the file name of the file in the removable memory”) third set of names as the name of the files in the removable memory (Id), wherein the set of files corresponding to the set of delta names is identified as new materials that have not yet been sent to the editorial system (Yamada, ¶28 “it is determined that a new file is present in the personal folder, and the file is copied to the removable memory”);…
Within the system taught by the proposed combination there is a need for the system to be able to periodically identify which files need to be migrated (Prahlad, ¶36).  It would have been obvious to one of ordinary skill in the art to which said subject matter pertains at the time the invention was made to have implemented the proposed device to have identified files needing to be migrated using the comparison techniques taught by Yamada as it yields the predictable results of identifying files which do not exist in the removable memory, and thus have not been migrated yet.

Rodrguez does not explicitly teach rename the second set of names of the second set of files in the second folder, and move the second set of files of the second folder to new locations without having any impact on application workflow including the comparison and the identification of the first set of names in the first folder and the third set of names in the third folder.
Atchison teaches rename the second set of names of the second set of files in the second folder (Atchison, ¶48 “Input the new name and extension”; ¶45 “To move, copy, and/or rename a selected electronic file, the user again accesses the move/rename file GUI 1900 and selects and clicks on a source folder and/or subfolder… from the displayed list of directory folders and subfolders”), and move the second set of files of the second folder to new locations (Atchison, ¶46 “Select the destination folder for the selected electronic file (or subfolder) to be moved or copied to”; ¶50 “Click on the ‘rename/Move’ button 2020 to execute renaming and/or moving the source file”; ¶50).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was made to have implemented the proposed combination to enable known file functions such as delete, rename, and copy as taught by Atchison as it yields the predictable results of providing a means of enabling users to perform said functions.  Please note that such functions would be expected functionality provided by any file system within the field of art.  The techniques taught by Atchison provide a means of modifying the GUI taught by Rodriguez to provide the UI necessary to enable the user to perform the taught functions.  Within the proposed combination, the techniques renaming and moving taught by Atchison may be used to achieve the Save-as operation disclosed by Prahlad.

The proposed combination further teaches rename the second set of names of the second set of files in the second folder (Atchison, ¶48 “Input the new name and extension”; ¶45 “To move, copy, and/or rename a selected electronic file, the user again accesses the move/rename file GUI 1900 and selects and clicks on a source folder and/or subfolder… from the displayed list of directory folders and subfolders”), and move the second set of files as performing a save-as operation by moving and renaming the file (Atchison, ¶46 “Select the destination folder for the selected electronic file (or subfolder) to be moved or copied to”; ¶50 “Click on the ‘rename/Move’ button 2020 to execute renaming and/or moving the source file”; Prahlad, ¶50 “a save-as operation to store the file in a new location”) of the second folder (Prahlad, ¶54 “the secondary_storage locations”) to new locations as the destination folders (Atchison, ¶46 “select the destination folder”; Prahlad, ¶50 “new location”) without having any impact on application workflow (One of ordinary skill in the art would recognize this is an inherent property achieved by the secondary storage locations (i.e. second folder) and destination folder (i.e. new locations) being separate from the first folder and the third folder.  Paragraph [0015] of the specification recites “The significance of having folder B is that those files that have been imported can be renamed or moved to a new location by the editor without having an impact on the applications workflow” explicitly stating that it is the existence of the separate folder which archives the ability to modify the files without having an impact on workflow) including the comparison (Yamada, ¶28 “comparison with the data file name in the congruous individual folders”) and the identification of the first set of names in the first folder as the files in the personal folder (Yamada, ¶28 “if there is no file in the personal folder and the file name matches the file name of the file in the removable memory, it is determined that a new file is present in the personal folder, and the file is copied to the removable memory”) and the third set of names in the third folder as the file names of the files in the removable memory (Id).

With regard to claim 12 the proposed combination further teaches executable instructions that cause the computer to 
receive the new material from a storyboard (Rodriguez, ¶50 “a storyboard representation of a set of media clips forming a composite presentation in the media editing application… examples of such content include picture data, audio data, video data”), 
wherein the new material comprises an updated sequence (Rodriguez, ¶114 “one thumbnail image 730 is selected and moved to rearrange the storyboard sequence 760”) of shots of the storyboard (Rodriguez, ¶81 “the browser 295 includes a folder structure for organizing a list of video clips along with metadata (e.g. time code information for start and end time of respective clips)”; ¶208 “The document 2650 reflects the sequence of media clips 2640 and the storyboard representation of the storyboard display area 275 from the first stage 2610”).  

With regard to claim 14 the proposed combination further teaches executable instructions that cause the computer to 
create a source folder in an editing application to indicate the new material which comprises an updated sequence of shots of a storyboard of the movie as sequence 14 is a newly created sequence stored in a newly created folder displayed in the UI containing an updated sequence of shots (Rodriguez, Figure 6, see 630 which shows new sequence 14; ¶106), 
wherein the source folder includes metadata that was sent along with the new material (Rodriguez, ¶81 “the browser 295 includes a folder structure for organizing a list of video clips along with metadata (e.g. time code information for start and end times of respective clips)”), and 
wherein the metadata describes various attributes of the new material including dialogues for the updated sequence of shots of the storyboard of the movie (Rodriguez, ¶12 “The metadata of some embodiments includes text data that describes the associated clip for the thumbnail”; ¶50 “Examples of such content include… audio data… text data”; ¶73 “the media library 220 can include audio clips, video clips, text overlays”).  

With regard to claims 17 and 18, the proposed combination further teaches
receiving and updating an editorial edit from the editorial system as using the editing tool to edit the storyboard (Rodriguez, ¶50 “displaying and editing a storyboard”; ¶92 “Responsive to this selection, the story board tool of some embodiments moves the position of the play head to a position on the timeline display area corresponding to the associated media clip of the selected thumbnail image”) using fourth (Rodriguez, ¶50 “video data… picture or video content”) and fifth files (Rodriguez, ¶82 “the list of video clips is the list of video clips in a particular sequence of a video clip”) generated by the editorial system (Rodriguez, ¶225 “Editing module 2920”), 
	wherein the fourth file is a movie file (Rodriguez, ¶50 “video data… picture or video content”) of the edit and the fifth file is a cutlist that includes a breakdown of each shot contained in the movie (Rodriguez, ¶82 “the list of video clips is the list of video clips in a particular sequence of a video clip”).

Claims 8 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rodriguez in view of Prahlad, Yamada, Atchison, and Martin [2005/0027750].
With regard to claims 8 and 16 the proposed combination further teaches parsing the cutlist and identifying any shots (Rodriguez, ¶10 “After performing edits on the order of the thumbnails in the storyboard display area, some embodiments can synchronize the order of the thumbnails in the storyboard display area to the timeline display area to reflect he order of the thumbnails… For a particular thumbnail that is displayed in the storyboard display area but not existing in the timeline display area, the storyboard tool of some embodiments transfers the corresponding media clip … to a position in the timeline display area that reflects the thumbnail’s position”).  The proposed combination does not teach identifying shots that already exist in the edit by searching for unique identifiers of the shorts.  Martin teaches identifying any shots that already exist in the edit by searching for unique identifiers of the shots (Martin, ¶38 “File processing S25 includes checking for duplications… Files that are duplicates are identified by a hash or other unique identifier”).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented storyboard display processing as taught by the proposed combination, to have checked for duplicate files as taught by Martin, as this would yield the predictable results of ensuring that no duplicate clips exist in the storyboard.

Response to Arguments
Applicant's arguments filed November 14, 2022 have been fully considered but they are not persuasive.

With regard to claim 1, applicant argues that the prior art does not teach the claimed comparison (Page 9 of remarks).  Specifically, applicant argues that Yamada compares the file names of files in removable memory to files names of files in the personal folder, and copies the files that match.
In response to the preceding argument, Applicant has misread the prior art.  Yamada explicitly states “If there is no file in the personal folder and the file name matches the file name of the file in the removable memory, it is determined that a new file is present in the personal folder, and the file is copied to the removable memory” (Yadama, ¶28, emphasis added).  It is only when there is NO FILE in the personal folder that has a file name matching the file in the removable memory is it identified that A NEW FILE exists in the personal folder.  This means that there is NOT a file present in the personal folder with a matching name.  Meaning that the names of the files in the personal folder DO NOT MATCH the names of the file in the removable memory.  The system is explicitly attempting to identify NEW FILES that are present in the personal folder, which have not already been copied.  The system is not copying files that already exist in the removable memory as applicant asserts.

With regard to claim 1, applicant argues that the Atchison does not use three folders to move the new materials around (Page 10 of remarks).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Atchison is relied upon to teach renaming and moving operations of a file.  Within the proposed combination there are three distinct folder locations.  The first folder was mapped to a first folder taught by Rodriguez.  The claimed second folder was mapped to a second folder taught by Rodriguez, and the secondary storage as taught by Prahlad, ¶48.  This means that within the proposed combination the secondary folder taught by Rodriguez has been modified as discussed above in view of Prahlad to perform the functions Prahlad associates with the “secondary storage”.  The claimed third folder was mapped to a third folder taught by Rodriguez.  Within the proposed combination this third folder has been modified to store the stub files generated by Prahlad as detailed in the rejection.  Applicant’s arguments do not address the proposed combination on record.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA WILLIS whose telephone number is (571)270-7691. The examiner can normally be reached Monday-Friday 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA L WILLIS/           Primary Examiner, Art Unit 2156